Exhibit 10.25
CONTRACT MODIFICATIONS TO THE SPECIFIC SERVICES CONTRACT TO
DEVELOP, PRODUCE, AND UPGRADE CRUDE OIL IN BLOCK 20, INVOLVING THE
PUNGARAYACU FIELD IN THE ECUADORIAN AMAZON REGION.
SIGNED BETWEEN:
THE ECUADORIAN STATE PETROLEUM COMPANY, PETROECUADOR, AND ITS
SUBSIDIARY, THE ECUADORIAN STATE COMPANY FOR PETROLEUM
EXPLORTATION AND PRODUCTION, PETROPRODUCCION, AND THE COMPANY
IVANHOE ENERGY ECUADOR INC.
(February 11, 2009)
1. First: Appearing Parties:
The following parties appear to sign these contract modifications: firstly, the
Ecuadorian State Petroleum Company, PETROECUADOR, and its Subsidiary, the
Ecuadorian State Petroleum Company for Exploration and Production,
PETROPRODUCCION, represented by Rear Admiral Luis Aurelio Jaramillo Arias and
Ship Captain E.M.C., Camilo Delgado Montenegro, as Executive President and Vice
President, respectively, both duly authorized by the Contracting Committee of
PETROPRODUCCION, as shown through the attached documents, herein PETROECUADOR
AND PETROPRODUCCION; and, secondly, the company IVANHOE ENERGY ECUADOR INC.,
represented by its General Proxy in Ecuador, and therefore its Legal
Representative in Ecuador, Carlos Espinoza, as verified by the documents added
hereto, herein the CONTRACTOR, and duly authorized by the Head Office.
2. Second: Background:
Two Point One (2.1) On October 9, 2008, a specific services contract was signed
for the development, production, and upgrading of crude oil in Block 20,
involving the Pungarayacu Field in the Ecuadorian Amazon Region, between: The
Ecuadorian State Petroleum Company, PETROECUADOR and its Subsidiary, the
Ecuadorian State Company for Exploration and Production of Petroleum,
PETROPRODUCCION, and the company IVANHOE ENERGY ECUADOR INC.
Two Point Two (2.2) The parties freely, spontaneously, and voluntarily, free
from any deficiency or pressure, have mutually agreed to clarify certain formal
issues and interpretation of the specific services contract for the development,
production, and upgrading of crude oil in Block 20, involving the Pungarayacu
Field (herein the main contract) because it is in the best interest of the
Ecuadorian State.
Two Point Three (2.3) Article 3 of the Contracting Regulation for Specific Goods
and Services of the State Petroleum Company PETROECUADOR and its subsidiary
companies establish that “PETROECUADOR and its subsidiaries may sign, according
to the scope of this regulation, any type of contract, agreement, or deal of any
nature whatsoever, as long as they are necessary to comply with their purposes
as permitted by the Law.”

 

 



--------------------------------------------------------------------------------



 



Two Point Four (2.4) The Eleventh Clause of the main contract deals with
contract modification and the procedures to be followed in such an event.
Two Point Five (2.5) Sub-clause Eleven Point One, in the pertinent section,
establishes that “This Contract may only be modified by mutual agreement between
the Parties and following authorization from the Contracting Committee...”
Two Point Six (2.6) That through Resolution No. 001-CC-VPR -2009, from
January 21, 2009, the PETROPRODUCCION Contracting Committee has authorized
signing these contractual modifications to the main contract for specific
services with IVANHOE ENERGY ECUADOR INC.
Two Point Seven (2.7) That Through Resolution No. 002-CC.VPR.2009-02-05, from
February 5, 2009, the PETROPRODUCCION Contracting Commitittee has authorized
signing the contractual modification to the main contract for specific services
with IVANHOE ENERGY ECUADOR INC.
3. Modification:
Three Point One (3.1) In the clause Twelve Point One, “Tax Administration and
Profit Sharing,” first paragraph, after the phrase, “to include a factor,”
eliminate the word “automatic,” and at the end of this paragraph, include the
phrase, “any readjustments will be made according to clauses 9.1.2 and 12.9,”
leaving the clause to read in the following way:
“The CONTRACTOR will pay income tax according to the regulations found in the
Organic Law for the Domestic Tax System, and all other regulations applicable to
the subject matter. The CONTRACTOR may deduct any investments, costs, and
expenses made according to the legal framework valid in Ecuador, and therefore,
such amounts would not be subject to income tax payment. If, at some time after
the contract is signed, the tax system is modified in such a way that
investments, costs, and expenses may be deducted by the CONTRACTOR, the
CONTRACTOR will have the right, from that day forward, to include a correction
factor in the form of a Contractual Payment that compensates the economic
effects any modifications to the tax regulations. Any readjustment of this kind
will be done according to clauses 9.1.2 and 12.9.”

 

 



--------------------------------------------------------------------------------



 



Three Point Two (3.2) In clause Eighteen “Regarding Assignment of Rights,”
following the phrase on obligations derived from this Contract, eliminate the
phrase, “with the authorization of PETROPRODUCCION. If this requirement is not
fulfilled, such assignment will be null and void, and the CONTRACTOR will be
responsible for any damages caused. The CONTRACTOR, under its exclusive
responsibility, may assign rights to receive amounts payable to the CONTRACTOR
under this Contract to agencies that grant financing for the operations of this
Contract,” and substitute it with the following: “according to the first and
second paragraphs of Article 48 of the Hiring Regulations for Specific Goods and
Services of the State Petroleum Company PETROECUADOR and its Subsidiary
companies.” The clause would, therefore, read in the following way:
“The CONTRACTOR may assign or transfer its rights and obligations derived from
this Contract according to the first and second paragraphs of Article 48 of the
Hiring Regulations for Specific Goods and Services of the State Petroleum
Company PETROECUADOR and its Subsidiary companies.”
Three Point Three (3.3) In the sub-clause Nineteen Point One, in the phrase, “to
execute this contract,” insert the word “objective” after the word this, and in
the next line, add the phrase, “observing the laws and regulations written on
that subject matter, when applicable.” The sub-clause would, therefore, read in
the following way:
“The CONTRACTOR may subcontract, under its own responsibility and risk, the work
or services necessary to execute the objective of this Contract, observing the
laws and regulations written on that subject matter, when applicable. Such work
and services will be executed in the CONTRACTOR’S name, and the CONTRACTOR will
maintain direct responsibility over all of the obligations established in this
Contract and derived from it, which may not be waived on the grounds of
subcontracting. PETROPRODUCCION will not assume any responsibility for this
concept, even for reasons of solidarity.”
Three Point Four (3.4) In sub-clause “Twenty four Point Two, Legal Frame of
Reference,” at the end, eliminate the phrase: “If there is any opposition from
among the indicated documents, the order or priority among them will be the
following: this Contract, Laws, and Regulations,” and replace it with the
following: “Interpretation will follow clause 3 of this contract.”

 

 



--------------------------------------------------------------------------------



 



“The legal frame of reference that is applicable to this Contract includes but
is not limited to the instruments listed below: One — Law of Hydrocarbons,
enacted through Official Record No. 711, from November 15, 1978, and its
reforms. Two — Special Law for the State Petroleum Company of Ecuador
(PETROECUADOR) and its Subsidiary Companies, enacted through the Official Record
No. 283, from September 26, 1989, and its pertinent reforms and regulations.
Three — the Organic Law of Tax Equality, enacted through Official Record No. 242
from December 29, 2007. Four — Law No. 122, which creates the Development Fund
for the Provinces in the Amazon Region, which was published in the Official
Record No. 676 from May 3, 1991, and its reforms and interpretative law. Five —
the Law of Arbitration and Mediation, which was published in the Official Record
No. 145 from September , 1997, and its reforms. Six — the General Insurance Law
and its reforms. Seven — the Organic Law for Customs and its Regulations. Eight
— the Substitute Regulation for Hydrocarbon Operations. Nine — the Substitute
Regulation to the Environmental Regulation for Hydrocarbon Operations in
Ecuador, which was published in the Official Record No. 265, from February 13,
2001. Ten — the Regulations for Contracting Goods, Work, and Services for
PETROECUADOR and other laws that are valid upon signing the Contract and that
were applicable to Hydrocarbon activities. Its interpretation will be according
to clause 3 of this Contract.”
4. Ratification:
All of the other clauses and appendices from the main contract No. 2008-065 that
have not been modified through this instrument will remain valid and have their
full effect on the parties.

 

 



--------------------------------------------------------------------------------



 



5. Appendices:
The documents named in the first clause of this contract will be an intrinsic
part of this contract, along with the appointments of the legal representatives
of PETROECUADOR, PETROPRODUCCION, and IVANHOE ENERGY ECUADOR INC.

      CALM. Luís JARAMILLO Arias
EXECUTIVE PRESIDENT
OF PETROECUADOR   CPNV-EMC Camilo DELGADO Montenegro
VICEPRESIDENT
OF PETROPRODUCCIÓN

Mr. Carlos Espinoza
GENERAL PROXY
FOR IVANHOE ENERGY ECUADOR INC.

 

 



--------------------------------------------------------------------------------



 



(LETTERHEAD) [c82646p8264601.jpg]
March 12, 2009
Mr. Oscar Blake
Legal Counsel
IVANHOE ENERGY (USA)INC
Av. Suite 400
Bakersfield, California
U.S.A.
Dear Sir:
Having revised and compared the Spanish and English translation of the contract
modification “To the Specific Services Contract To Develop, Produce, and Upgrade
Crude Oil in Block 20, (Pungarayacu Oil Field) in the Ecuadorean Amazon Region”,
(THE CONTRACT MODIFICATION), I hereby certify the following:

  a.  
That the English translation to the CONTRACT MODIFICATION is accurate in form
and content and do not violate any Ecuadorean Law.

Kind Regards,
Mario Larrea
Senior Partner
(ADDRESS) [c82646p8264602.jpg]

 

 